DETAILED ACTION
Response to Arguments
Applicant’s response to the last Office Action filed 5/16/2022 has been entered and made of record. Independent claim 1 has been amended to further define the claimed invention. Claims 1-5 remain pending in this application.
Applicant's arguments have been fully considered but they are not persuasive. Applicant argues that the cited references fail to disclose “a housing configured to house the disc receiver and the camera, wherein the camera is fixed on an interior surface of the housing, facing down toward the label surface of the disc” recited in the amended independent claim 1. Examiner respectfully argues that although the combination of Ebina/Hassler does not recite the exact wordings as the amended claim, Ebina/Hassler teaches or suggests the claim amendment as discuss in the following: Ebina teaches a housing (casing 2 of figures 3-4) configured to house the disc receiver (disc 5/5a) and the camera (camera 26), wherein the camera is fixed on an interior surface of the housing (camera is affixed to the ceiling of case 2; paragraph 0113), facing down toward the label surface of the disc (as shown in figure 4). Hassler also teaches a camera 110 configured to obtain an image of a disc label and can be installed in a box on top of the copy station (paragraph 0058) which also reads on Applicant’s limitation of wherein the camera is fixed on an interior surface of the housing.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities: when claim 2 is read together with independent claim 1, the claim appears to have only one camera at two different positions: camera is fixed on an interior surface of the housing and the camera is provided at the transport arm. Therefore, it is not clear how one camera can be at two different locations. Appropriate correction is required or clarification is respectfully requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2009/0262609 A1 to Ebina et al in view of U.S. Patent Publication No. 2012/0033537 A1 to Hassler et al.
As to claim 1, Ebina discloses a printing apparatus (CD/DVD publisher; figures 1-4) comprising: 
a disc receiver configured to receive a disc which can record data (disc tray 5a/5 and paragraph 0056); 
a camera (camera 26; figure 4) provided to oppose to a label surface of the disc when the disc is received in the disc receiver (as shown in figure 4) and configured to photograph the label surface of the disc (imaging disc transfer positions A and B as shown in figure 4 and paragraphs 0113-0114); and 
a housing (casing 2 of figures 3-4) configured to house the disc receiver (disc 5/5a) and the camera (camera 26), wherein the camera is fixed on an interior surface of the housing (camera is affixed to the ceiling of case 2; paragraph 0113), facing down toward the label surface of the disc (as shown in figure 4).
Ebina does not expressly disclose photograph the label surface of the disc.
Hassler, in the same area of publishing apparatus, teaches photograph the label surface of the disc (abstract and paragraphs 0037, 0044).
It would have been obvious to a person with ordinary skill in the art before the effective filling date of the claimed invention to have modified Ebina’s printing apparatus by the teaching of Hassler because it would allow for obtaining a label image of the master disc in order to make a copy of the master disc.
As to claim 2, Ebina further discloses a transport arm (arm 11) configured to include a disc gripper (gripping mechanism 10) gripping the disc received in the disc receiver, and configured to transport the disc, wherein the camera is provided at the transport arm (as shown in figure 4 and paragraph 0058).
As to claim 3, Ebina further discloses a transport arm (arm 11) configured to include a disc gripper (gripping mechanism 10) gripping the disc received in the disc receiver, and configured to transport the disc (paragraph 0058); and a data recording device (disc drive 5) configured to read and write data from and to the disc (paragraph 0056), wherein the data recording device includes (disc drive 5), as the disc receiver, a first tray (5a) configured to move between a first position (loading position) where the disc is mounted by the transport arm and a second position (pulled back position) where reading and writing of data from and to the disc are performed (paragraph 0056), and the camera opposes to the label surface of the disc mounted in the first tray at the first position (as shown in figure 4 and paragraphs 0113-0114).
As to claim 4, Ebina further discloses a transport arm (arm 11) configured to include a disc gripper (gripping mechanism 10) gripping the disc received in the disc receiver, and configured to transport the disc (paragraph 0058); and a printer configured to perform printing on the label surface of the disc (label printer 6), wherein the printer includes, as the disc receiver, a second tray (6a) configured to move between a third position (discharged position) where the disc is mounted by the transport arm and a fourth position (printing position) where printing is performed on the label surface of the disc (paragraph 0057), and the camera opposes to the label surface of the disc mounted in the second tray at the third position (as shown in figure 4 and paragraphs 0113-0114).
As to claim 5, Ebina further discloses wherein the disc receiver is configured to receive discs before processing (supply stacker 4) or discs after processing in a stacked state (discharge stacker 7), and the camera opposes to the label surface of the disc received in the disc receiver (as shown in figure 4).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG D TRAN whose telephone number is (571)270-5309. The examiner can normally be reached Monday - Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG D TRAN/Primary Examiner, Art Unit 2675